Citation Nr: 0833031	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-28 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for liver cirrhosis.

3.  Entitlement to service connection for gallstones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to April 
1981.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the benefits 
sought on appeal.  
	
In September 2007 the Board remanded the matter for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran's Hepatitis C was not manifested during 
service and is not otherwise shown to be causally or 
etiologically related to service.

2.  The veteran's liver cirrhosis was not manifested in 
service, is not shown to be causally or etiologically related 
to active service, and is not shown to have manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.

3.  The veteran's gallstones were not manifested in service, 
are not shown to be causally or etiologically related to 
active service, and are not shown to have manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for Hepatitis C have 
not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for liver cirrhosis 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for service connection for gallstones have 
not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.009 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for Hepatitis C, liver 
cirrhosis, and cholelithiasis, or gallstones.  To establish 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  

Hepatitis C
In the present case, a May 2005 VA treatment record includes 
a diagnosis of Hepatitis C.  Therefore, the first element of 
a service connection claim is established.  However, as will 
be discussed below, the evidence of record fails to 
demonstrate the remaining elements of a service connection 
claim.

A review of the service medical records shows no complaints 
or treatment for Hepatitis C or any other liver disorder.  
The veteran's separation examination showed no abnormalities 
in this regard, and on his report of medical history he 
specifically indicated no history of jaundice or hepatitis.
Regarding in-service incurrence, the veteran alternatively 
argues in his August 2004 VA Form 9 that he may have been 
exposed to Hepatitis C in service when he received his 
entrance examination shots, when he was given haircuts in 
service, or when he performed his duty of loading and 
unloading ammunition and other associated components.  He 
additionally contends he may have been exposed to Hepatitis C 
because the restaurants in Italy were not clean and many were 
shut down because of Hepatitis C.  On a May 2003 
questionnaire regarding risk factors for Hepatitis C, the 
veteran denied using intravenous drugs or intranasal cocaine, 
engaging high-risk sexual activity, receiving hemodialysis, 
having tattoos or body piercings, sharing toothbrushes or 
razor blades, having acupuncture with non-sterile needles, 
having a blood transfusion, or being or having been a 
healthcare worker.

The Board acknowledges that the veteran's service personnel 
records reflect that he did serve in Italy and that he may 
well have loaded and unloaded ammunition and other associated 
components as a supplyman.  However, there is no objective 
evidence that these, or any of the other contended events, 
caused the veteran's current Hepatitis C.  There are no nexus 
opinions of record linking any aspect of the veteran's 
military service to his current Hepatitis C.  

Additionally, while on his May 2003 Hepatitis C questionnaire 
the veteran denied past intravenous drug use, there are a 
number of documentations in the medical record to the 
contrary.  The veteran reported having a history of 
intravenous drug use in 1970's to VA and private medical 
providers in April 2005, December 2004, November 2003, and 
May 2002.  The year 1970 was specifically noted on two 
occasions.  The first manifestations of Hepatitis C appear to 
be from the 2000s, subsequent to this apparent intravenous 
drug use.  While the Board is cognizant that there is no 
nexus opinion linking any past intravenous drug use to the 
veteran's current Hepatitis C, this is the only positive risk 
factor found anywhere in the medical record.

Civilian intravenous drug use cannot serve as a basis for a 
grant of service connection for Hepatitis C.  For this 
reason, and because the competent evidence does not identify 
any other service-related cause of the Hepatitis C, the claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board acknowledges the veteran's belief that his duties 
and activities during active service were the cause of his 
currently diagnosed Hepatitis C.  However, as a lay person, 
he is not competent to offer medical opinions, and the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992). Therefore, his 
etiological opinion cannot support a grant of service 
connection here.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have Hepatitis C 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

Liver Cirrhosis & Gallstones
At the outset, the Board notes that certain diseases, chronic 
in nature, may be presumed to have been incurred in service, 
if the evidence shows that the disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Both cirrhosis of the liver and 
calculi of the gallbladder have been identified as chronic 
diseases subject to presumptive service connection under 38 
C.F.R. § 3.309(a).  However, the Board finds that the veteran 
is not entitled to presumptive service connection for either 
condition.  The earliest post-service medical treatment 
records are dated from 2000, and the veteran was separated 
from active duty in 1981.  Because there is no evidence that 
either liver cirrhosis or gallstones were diagnosed within 
one year of the veteran's service separation, the presumption 
for service connection for chronic diseases does not apply.  
§§ 3.307(a)(3), 3.309(a).  

As noted above, to establish service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Here, it is not in dispute that the veteran has 
current diagnoses of both liver cirrhosis and gallstones.  
For example, a VA record of May 2005 contains a diagnosis of 
cirrhosis of the liver, and a VA record of January 2005 
contains a diagnosis of gallstones.  

However, the veteran's service medical records do not show 
any complaints of or treatment pertaining to either 
condition.  No abnormalities in this regard are shown on the 
veteran's separation examination, and on his report of 
medical history at separation he specifically noted no 
history of either stomach, liver, or intestinal trouble, or 
of gall bladder trouble or gallstones.

In addition, the only nexus opinion of record is that of 
February 2004, December 2004, July 2005, and September 2005 
VA and private treatment providers linking the veteran's 
cirrhosis of the liver to his Hepatitis C.  While under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury, as described above, service connection has not 
been established for Hepatitis C.  There are no other nexus 
opinions, positive or negative, pertaining to either liver 
cirrhosis or gallstones in the medical record.  For all of 
these reasons, service connection is not warranted for either 
condition.

In reaching this decision the Board considered the veteran's 
contention that he suffers from liver cirrhosis and 
gallstones that are related to service.  However, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion in this regard. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
further finds that although VA examinations have not been 
conducted for these conditions, one is not warranted under 
the standards of McLendon, as set forth above.  In the 
absence of corroborating evidence establishing in-service 
incurrence of either condition, a current examination could 
do no more than speculate that the veteran's currently 
diagnosed cirrhosis of the liver and gallstones are related 
to service based on the veteran's unsubstantiated account of 
service events.  For all of these reasons service connection 
is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2007, January 2005, September 2003, and May 2003 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter of October 2007 specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The letter of October 2007 also provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  Indeed, in October 2007 the veteran indicated he 
has no additional evidence to submit.  As previously 
discussed, a VA medical opinion has been deemed unnecessary 
in this case.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  


ORDER

Service connection for Hepatitis C is denied.

Service connection for liver cirrhosis is denied.

Service connection for gallstones is denied.




____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


